Matter of Guillermo E.T.R. (Jazmin R.F.) (2019 NY Slip Op 05668)





Matter of Guillermo E.T.R. (Jazmin R.F.)


2019 NY Slip Op 05668


Decided on July 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-11146
2018-11147
2018-11148
 (Docket Nos. B-9739-17, B-9740-17, B-6738-18)

[*1]In the Matter of Guillermo E. T. R. (Anonymous). SCO Family of Services, petitioner-respondent; Jazmin R. F. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Yeury I. R. (Anonymous), etc. SCO Family of Services, petitioner-respondent; Jazmin R. F. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Yislaily E. R. (Anonymous). SCO Family of Services, petitioner-respondent; Jazmin R. F. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 3)


Carol Kahn, New York, NY, for appellant.
Leventhal, Mullaney & Blinkoff, LLP, Roslyn, NY (Jeffrey Blinkoff of counsel), for petitioner-respondent (no brief filed).
Janet E. Sabel, New York, NY (Judith Stern of counsel), attorney for the children (no brief filed).

DECISION & ORDER
In related child protective proceedings pursuant to article 10 of the Family Court Act, and proceedings pursuant to Social Services Law § 384-b to terminate the parental rights of the mother, the mother appeals from three orders of disposition (one as to each child), of the Family Court, Queens County (Carol Ann Stokinger, J.), each dated August 13, 2018. The orders of disposition, insofar as appealed from, after a dispositional hearing at which the mother failed to appear, and upon the determination of the same court in the article 10 proceedings that the mother severely abused the child Yeury I. R. and derivatively severely abused the children Yislaily E. R. and Guillermo E. T. R., terminated the mother's parental rights, and transferred guardianship and custody of the children to the Commissioner of Social Services of the City of New York and SCO Family of Services for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which she moves to be relieved of her assignment to prosecute [*2]this appeal.
ORDERED that the orders of disposition are affirmed insofar as appealed from, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the assigned counsel pursuant to Anders v California (386 U.S. 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Whittaker v Quiles, 144 AD3d 931; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
RIVERA, J.P., AUSTIN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court